Citation Nr: 1730223	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-26 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an earlier effective date of service connection for chronic paranoid schizophrenia due to clear and unmistakable error.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  






INTRODUCTION

The Veteran served on active duty from January 1973 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction now lies with the Oakland, California RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In VA Form 9, which was received by VA in September 2013, the Veteran indicated that he desired to attend a videoconference hearing to be conducted by a Veterans Law Judge at his local VA office.  In November 2016, the Veteran's representative requested a postponement of the hearing date due to an inability to contact the Veteran.  The Veteran's hearing was rescheduled for January 23, 2017.  Prior to the hearing, the Veteran's social worker contacted VA and requested that the hearing be postponed due to a lack of transportation to attend the hearing.  The Board finds the Veteran has demonstrated good cause for failing to appear.  The issue on appeal must be remanded back to the RO to schedule the Veteran for the requested videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.  The notification of the hearing must be sent to the Veteran's most recent address of record.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




